Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Examiner has carefully considered claims 1-12. Regarding independent claim 1, the closest prior art Hajimusa et al (U.S. Patent No. 10,409,406) discloses distorting or obfuscating existing fingerprints/touch marks on a touch-sensitive screen, adding additional fingerprints/touch marks to the touch-sensitive screen, or providing an interface by which fingerprints/touch marks may not have a discernable association with a virtual key location [column 1, lines 44-49]. 
Hajimusa discloses that a user may interact with a touch-sensitive screen enabled device that may require entry of an authentication code (e.g., a personal identification entry) using a virtual keypad comprising a plurality of virtual keys [column 10, lines 54-57; figure 2, ‘205’]. In step 210, the touch-sensitive screen may display an instruction for the user to interact with the touch-sensitive screen that will distort or obfuscate existing fingerprints/touch marks on the touch-sensitive screen, or will add additional fingerprints and/or touch marks to the touch-sensitive screen [column 10, line 63 to column 11, line 1]. The touch instruction is generated to add to or obfuscate existing fingerprints or touch marks on the touch-sensitive screen from at least one previous touch sensed by the touch-sensitive screen based on the location of the at least one previous touch sensed by the touch-sensitive screen [column 18, lines 47-52]. In one embodiment, the instruction may identify a touch direction and a touch length for the user to touch the screen [column 11, lines 54-55]. The instruction may comprise an arrow in any direction, a crooked line, a symbol to trace, etc. [column 11, lines 62-63]. In one embodiment, the instruction may identify a number of points or virtual keys on the touch-sensitive screen for the user to touch or traverse (e.g., swipe over with a continuous touch) [column 11, line 65 to column 12, line 1]. In one embodiment, the keys to be touched may be highlighted in any suitable manner to indicate which keys the user is to touch, including by highlighting keys one at a time in a sequence, or by highlighting all keys that are to be touched simultaneously [column 12, lines 10-14]. Other instructions, such as...  tracing an image (e.g., corporate logos), etc. may be used as is necessary and/or desired [column 12, lines 29-33]. Thus, the area identified by the touch instruction (e.g. a touch direction and touch length, a number of points, a number of virtual keys, or an image for tracing) may be interpreted as the “contact area” since it is based on the location of the at least one previous touch. In step 215, the user’s input is detected, and, in step 220, the user's input may be compared to the instruction [column 12, lines 34-35]. The user input in step 215 defines the erasure area which will be compared with the instruction. In one embodiment, the instruction may be displayed until the user provides an input that sufficiently complies with the instruction [column 12, lines 58-60]. The transaction is continued to completed when it is determined that the virtual keys the user has touched or traversed is sufficient to obfuscate prior fingerprints/touch marks [column 13, lines 12-13; figure 2]. The authentication code may be a PIN for an ATM, payment terminal, or other point-of-sale device [column 1, lines 29-24-29; column 10, lines 54-57].
However, Hajimusa does not appear to teach determining a percentage value of said contact area covered by said erasure area and validating said at least one entered datum when the determined percentage value is equal to or above a predetermined percentage value. 
Independent claims 8 and 9 recite similar limitations and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/ALVIN H TAN/Primary Examiner, Art Unit 2178